Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bird on 2/22/2021.

The application has been amended as follows: 

Claim 1. (Examiner amended): A mass spectrometer comprising:
	a) an ion optical element including a plurality of rod electrodes arranged around a linear axis and a rod holder made from an insulating material and configured to hold the plurality of rod electrodes, the ion optical element being configured to separate ions introduced into a space surrounded by the plurality of rod electrodes according to a mass-to-charge ratio using an electric field formed by a radio frequency voltage applied to the plurality of rod electrodes; and
	b) a boundary member configured to define a region in which the ion optical element is arranged, wherein
	at least part of a surface of the boundary member, the surface facing the ion optical element, is subjected to an emissivity improvement processing;
the emissivity improvement processing is a surface treatment on the surface of a material from which the boundary member is made.

Claim 2. (Examiner amended): The mass spectrometer according to claim 1, wherein:
	at least part of the boundary member is a vacuum housing; and
	the surface that is subjected to the surface treatment 

Claim 3. (Examiner amended): The mass spectrometer according to claim 1, wherein:
	at least part of the boundary member is , , and the lens is arranged on an upstream side of an ion current to the ion optical element and configured to converge ions and introduce the ions into the space of the ion optical element or the lens is arranged on a downstream side of the ion current from the ion optical element and configured to converge ions and send the ions to a part behind the ion optical element.  
	
	Claim 4. (Cancelled)

	Claim 5. (Examiner amended) The mass spectrometer according to claim 1, 
	the surface treatment is a coating film forming processing of forming a thin coating film on the surface of the material from which the boundary member is made.

claim 1, 
	the surface treatment is a processing of roughening the surface of the material from which the boundary member is made by chemically or physically shaving the surface.

	Claim 13. (Examiner amended): The mass spectrometer according to claim 1, wherein
	the surface treatment is  and applied to the surface.

Reasons for Allowance
Claims 1-3, 5-15 allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is Gourley US 20030111598 A1 and Waki US 5459315 A. As discussed in the description of applicant’s specification, Waki teaches a heat sink to reduce the effects of dielectric heating in the quadrupole rods. However Waki fails to teach or suggest that a boundary component in facing the quadrupole rods having its surface modified to improved its emissivity. Gourley teaches coating a portion of the chamber or elements but for the purposes of improving its chemical resistance or reduce outgassing. Thus even the combination would fall short of teaching the require claims as currently amended. Further the examiner found that evidence does not support a skilled artisan making the appropriate modification without relying on improper hindsight reasoning. While the prior art fails short of supporting a valid rejection, the examiner will additionally note that the claims improve the prior art by reducing dielectric heating in a quadrupole with a cost effective solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881